Order affirmed, without costs of this appeal to either party. Held, 1. That the appellant West is not entitled to substantial damages for the right of way. 3. That the Ziegele Brewing Company is not entitled to recover damages for the building as real estate, but only for the cost of moving and placing the same on adjoining premises. (See Matter of City of New York [Hawkstone Street], 137 App. Div. 630; affd., 199 N. Y. 567; Matter of City of New York [Briggs Avenue], 118 App. Div. 224.) All concurred.